
	

113 HRES 181 IH: Supporting the goals and ideals of Workers’ Memorial Day in order to honor and remember the workers who have been killed or injured in the workplace.
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 181
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Mr. Braley of Iowa
			 (for himself and Ms. Eddie Bernice Johnson of
			 Texas) submitted the following resolution; which was referred to
			 the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Supporting the goals and ideals of Workers’
		  Memorial Day in order to honor and remember the workers who have been killed or
		  injured in the workplace.
	
	
		Whereas, each year, more than 4,600 workers are killed due
			 to workplace-related injuries in the United States, and more than 2,000,000
			 workers across the world die of workplace-related accidents and
			 diseases;
		Whereas, each day, an average of 13 workers are killed due
			 to workplace injuries in the United States;
		Whereas there are more than 3,000,000 occupational
			 injuries and illnesses in the United States annually;
		Whereas tens of thousands of Americans with workplace
			 injuries or illness become permanently disabled;
		Whereas more people are killed worldwide each year at work
			 than in wars;
		Whereas observing Workers’ Memorial Day allows us to honor
			 and remember victims of workplace injuries and disease; and
		Whereas observing Workers’ Memorial Day reminds us of the
			 need to strive for better worker safety and health protections: Now, therefore,
			 be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals
			 and ideals of Workers’ Memorial Day to honor and remember workers who have been
			 killed or injured in the workplace;
			(2)recognizes the
			 importance of worker health and safety standards;
			(3)encourages the
			 Occupational Safety and Health Administration, industries, employers, and
			 employees to support activities aimed at increasing awareness of the importance
			 of preventing illness, injury, and death in the workplace; and
			(4)calls upon the
			 people of the United States to observe such a day with appropriate ceremonies
			 and respect.
			
